Citation Nr: 0711486	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-12 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for hammertoes.

2.  Entitlement to an increased, initial rating for service-
connected post-traumatic stress disorder (PTSD) with 
generalized anxiety disorder and depression, currently rated 
70 percent disabling.

3.  Entitlement to an increased, initial rating for service-
connected psoriasis, currently rated 10 percent disabling.

4.  Entitlement to an increased, initial rating for service-
connected right foot bunionectomy, currently rated 10 percent 
disabling. 

5.  Entitlement to an increased, initial rating for service-
connected left foot bunionectomy, currently rated 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to June 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for psoriasis, right foot bunionectomy, and left foot 
bunionectomy.  The veteran appeals for higher initial ratings 
for these disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  That decision also denied service connection for 
hammertoes.  An October 2005 rating decision granted service 
connection for PTSD with generalized anxiety disorder and 
depression.  The veteran appealed for a higher initial 
rating.  


FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from 
hammertoes.

2.  The veteran's service-connected PTSD with generalized 
anxiety disorder and depression is manifested by nightmares, 
flashbacks, intrusive thoughts, depression, anxiety, anger, 
irritability, avoidance behavior, and insomnia, which equates 
to occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, but does not approximate total 
occupational and social impairment.

3.  The veteran's service-connected psoriasis is manifested 
by constant itching and lesions; there is no ulceration or 
extensive exfoliation or crusting, nor is more than 40 
percent of the entire body or exposed areas affected, nor has 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs been used during the past 12 month 
period.

4.  The veteran's service-connected right foot bunionectomy 
is manifested by hallux rigidus with arthritis, tenderness, 
and limited range of motion.  

5.  The veteran's service-connected left foot bunionectomy is 
manifested by hallux rigidus with arthritis, tenderness, and 
limited range of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hammertoes are 
not met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD with generalized anxiety disorder and 
depression are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2006).

3.  The criteria for a disability rating of 30 percent for 
service-connected psoriasis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7816 (effective prior to Aug. 
30, 2002), 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 
(2006)

4.  The criteria for a disability rating in excess of 10 
percent for right foot bunionectomy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5280, 5284 (2006).

5.  The criteria for a disability rating in excess of 10 
percent for left foot bunionectomy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence she has in her 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice of the evidence needed to 
establish the degree of severity, and effective date of the 
conditions was sent in the November 2006 supplemental 
statement of the case.  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  The Board acknowledges that the 
supplemental statement of the case is a "post-decisional" 
document.  This is not fatal in providing notice, because de 
novo review of the appealed claims was undertaken, including 
consideration of the matter based on all appropriate criteria 
for the claims.  38 C.F.R. §§ 3.303, 3.304(b), 3.306.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (finding that 
the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the veteran, however, if the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, that the error was harmless.)

In this case, in the November 2001, June 2004, and November 
2006 letters, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims for service connection and increased initial rating, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  She was essentially told to submit any 
evidence she had in her possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post- 
service medical records identified by the veteran.  The 
veteran has been provided examinations regarding the 
disabilities at issue.  The record has been developed to the 
extent possible.

Therefore, the Board finds no prejudice to her in proceeding 
with the issuance of a final decision on this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

II. Analysis

A.  Service Connection Claim 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 
U.S.C. § 1131 requires the existence of a present disability 
for VA compensation purposes).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the veteran may testify as to symptoms 
she perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran requests service connection for hammertoes.  

The Board notes that the veteran's service medical records 
are negative for any findings of hammertoes; and post-service 
examinations in January 2002 and March 2005 specifically 
noted that the veteran did not have hammertoes.  Based on the 
foregoing, it is clear that the veteran does not have 
hammertoes.  

Absent any evidence of a current disability, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted.  

B.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In view of 
the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the diseases and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme).

The veteran's statements regarding the severity of her 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Since the claims for higher ratings are initial rating 
claims, the rule of Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance is inapplicable.  Rather, the holding in Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999), governs.  Hence, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."

1.  PTSD with Generalized Anxiety Disorder and Depression

Under 38 C.F.R. § 4.130, the general rating formula for 
mental disorders to include PTSD (evaluated under Diagnostic 
Code 9411) is as follows:

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for PTSD that 
cause occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran contends that her service-connected psychiatric 
disorders should be rated more than 70 percent disabling, as 
the symptoms and manifestations of the disability from which 
she suffers have increased in severity and prevent her from 
working in her usual field of employment, law enforcement.  
She also essentially states that the January 2002 fee basis 
psychiatric examination report should not be used in 
resolving this claim as the examiner spent very little time 
with her, and did not examine her properly.  The Board notes 
that almost all the findings made by this examiner are 
consistent with the other examinations of record.  However, 
the Board also notes that the veteran has been suffering from 
multiple psychiatric symptoms during the appeal period, and 
this examination report does not adequately list and discuss 
the severity of many of these symptoms.  Therefore, the Board 
will not consider this examination report in adjudicating 
this issue.  

Evidence of record, including VA outpatient treatment notes 
and March 2003, July 2004, and April 2005 examination 
reports, shows complaints of nightmares, paranoia, 
flashbacks, depression, suicidal thoughts, anxiety, anger, 
irritability, startled easily, avoidance behavior, and 
insomnia.  However, this evidence also showed that the 
veteran had normal speech, logical thought processes, 
sufficient memory, and intact cognition.  In addition, 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; memory loss for names of close relatives, own 
occupation, or own name; and disorientation to time or place 
were not shown in the competent medical evidence of record.

As for social impairment, the record does refer to some 
inability to establish and maintain effective relationships 
with friends and co-workers.  Evidence of record, such as the 
April 2005 psychiatric examination, note that she has 
difficulty establishing and maintaining effective work and 
social relationships. 

The Board finds that the veteran's psychiatric disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 70 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. §§ 4.7, 
4.21, supra.  

The veteran contends that she is entitled to a 100 percent, 
total disability rating for this condition.  She concedes 
that she is employed in a clerical position, however, she 
notes that, due to her service-connected psychiatric 
disorders, she is unable to be employed at her usual 
occupation in the law enforcement field.  The Board 
recognizes that the veteran suffers from a great degree of 
occupational impairment due to her service-connected 
psychiatric disorders; and, as a result, cannot pursue an 
occupation in the field of law enforcement.  However, she is 
employed, and none of the evidence of record shows that the 
veteran's service-connected psychiatric disorders cause total 
social and occupational impairment.  

As the 70 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Fenderson.  The preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and an increased rating for PTSD is not warranted. 

2.  Psoriasis 

The veteran contends that she is entitled to a 30 percent 
rating for the condition as she has constant itching and 
exudation.  

During the course of this appeal, the rating criteria 
changed.  Under the rating schedule, as in effect prior to 
August 30, 2002, psoriasis under Diagnostic Code 7816 was 
rated as eczema under Diagnostic Code 7806.  Under that 
diagnostic code, a noncompensable evaluation is warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
that was on a nonexposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  A 30 
percent evaluation is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective prior to Aug. 30, 
2002).

The medical evidence has demonstrated that the veteran's skin 
disorder more nearly approximates a 30 percent rating under 
the older Diagnostic Code 7806, which requires exudation or 
constant itching, extensive lesions, or marked disfigurement.  
The evidence of record, particularly the examinations of 
record, showed that the veteran repeatedly complained of 
constant itching, and exudation.  The veteran does not meet 
the next higher rating of 50 percent as the evidence does not 
show that she has ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, which were 
exceptionally repugnant.  

The veteran is not entitled to a higher rating of 60 percent 
under the revised Diagnostic Code 7816 as the evidence does 
not show that more than 40 percent of her entire body or more 
than 40 percent of the exposed areas are affected, or that 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12 month period.  Furthermore, 
although the totality of the evidence, including photographs, 
showed that the veteran has psoriasis on various parts of her 
body, the March 2005 examination report noted that 1 percent 
of the veteran's total body was affected and 1 percent of her 
exposed areas was affected.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the 30 percent rating is warranted under the 
old Diagnostic Code 7806.  As the 30 percent rating 
represented the greatest degree of impairment shown from the 
effective date of the grant of service connection to the 
present, there is no basis for staged rating pursuant to 
Fenderson.

3.  Bilateral Bunionectomy 

The veteran underwent bilateral fifth toe arthroplasty with 
derotation in October 2001.  

A fee basis examination conducted in January 2002 noted that 
the veteran did not have bunions or hallux valgus.  Hallux 
valgus "is angulation of the great toe away from the midline 
of the body (toward the other toes) and can be caused by 
bunions."  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) 
citing Dorland's Illustrated Medical Dictionary 244, 729 
(27th ed. 1988).  The diagnosis was status post bunionectomy 
had hammertoes surgery with residual ongoing chronic pain 
syndrome.  There was no observed limitation on standing or 
walking during the examination.   

A fee basis examination conducted in March 2005 noted that 
the veteran did not have hallux valgus, clawtoes, or Morton's 
metatarsalgia.  The examiner noted that the veteran had 
bilateral hallux rigidus with arthritis, tenderness, and 
limited range of motion, and that the condition caused 
limitations with prolonged standing, walking, and running.

Under Diagnostic Code 5280, a 10 percent disabling rating is 
warranted for unilateral hallux valgus, if severe, equivalent 
to amputation of the great toe or if operated upon with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  Hallux rigidus is to be rated under 
Hallux valgus.  See Diagnostic Code 5281.  

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A 10 percent disability rating is the highest rating 
assignable under the rating criteria for unilateral hallux 
valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Based 
on the objective evidence of record, the veteran is entitled 
to separate 10 percent disability ratings for unilateral 
hallux abduct valgus.

Pursuant to Diagnostic Code 5284, the Board has considered 
whether the veteran's disability can be characterized as 
moderately severe under the rating criteria.  Based on the 
fact that the veteran's bilateral hallux valgus, only 
encompasses the large toe area of either foot, the Board does 
not find that the objective medical evidence can support a 
finding of moderately severe foot disability.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as she is receiving the maximum disability evaluation for 
hallux valgus.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (remand improper for the Board to consider functional 
loss due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  The Board 
finds that a rating in excess of 10 percent is not warranted 
under any alternative provision.  The medical evidence does 
reflect radiographic findings of degenerative changes with 
limitation in range of motion.  The Board notes that 
degenerative arthritis established by X-ray findings is rated 
based on the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, no more than a 20 
percent rating is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, 
the Schedule does not contain a diagnostic code for the 
evaluation of limitation of motion of the toes.  However, any 
manifestations of disability associated with limitation of 
motion of the hallux would be taken into account in the 
assignment of the two 10 percent ratings under diagnostic 
code 5280.  Thus, a separate rating for limitation of motion 
due to degenerative changes under diagnostic code 5003 would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2005); 
see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

As the 10 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present for both feet, there is no 
basis for staged rating pursuant to Fenderson.  The 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
Thus, the appeal is denied. 


ORDER

Entitlement to service connection for hammertoes is denied.

Entitlement to an increased rating for PTSD with generalized 
anxiety disorder and depression is denied.

Entitlement to a 30 percent rating for the veteran's service-
connected psoriasis is granted.  

Entitlement to an increased rating for right foot 
bunionectomy is denied.

Entitlement to an increased rating for left foot bunionectomy 
is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


